Citation Nr: 1041017	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral foot disability 
including tarsal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from February 8, 1980 to 
January 29, 1981 and from August 1984 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2009.  This matter was 
originally on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.

The Board denied entitlement to an initial evaluation in 
excess of 10 percent for residuals of lumbar spine injury 
with anterior wedge deformity and sclerotic changes, 
sacroiliac joints, in April 2009.  However, the Appeals 
Management Center incorrectly included this issue on the 
June 2010 Supplemental Statement of the Case; and the 
Veteran's representative included this issue in his 
October 2010 Post-Remand Brief.  Thus, the Board finds 
that the issue of entitlement to an evaluation in excess 
of 10 percent for residuals of lumbar spine injury with 
anterior wedge deformity and sclerotic changes, sacroiliac 
joints, has been raised by the Veteran in October 2010 but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran does not have a bilateral foot disability that is 
related to active service.


CONCLUSION OF LAW

The Veteran does not have a bilateral foot disability that was 
incurred in or aggravated by active service.   38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's April 2009 Remand, the Appeals Management 
Center (AMC) scheduled a VA examination to determine the etiology 
of any present foot disorders and issued a Supplemental Statement 
of the Case.  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's April 2009 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in June 2004 and March 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in November 2004 and April 2009.  38 
C.F.R. § 3.159(c)(4).  The April 2009 VA examiner addressed the 
etiology of the Veteran's current foot disability in conjunction 
with a review of the claims file and physical examination of and 
interview with the Veteran.  The April 2009 VA examination report 
is thorough; thus this examination is adequate upon which to base 
a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To prevail on 
the issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

A January 1997 Consultation Sheet notes that the Veteran 
complained of bilateral feet tingling since the Gulf War.  Dr. 
Pla noted that peripheral neuropathy sensation of bilateral feet 
constant for three years, previously intermittent, limited to 
distal feet rarely into posterior calves.  No increase in 
symptoms with prolonged standing, no aggravating factors, no 
relief with elevation, ice, heat, soaking.  After physical 
examination and EMG, impression included sensory tarsal tunnel.

A June 1998 neurosurgery clinic noted that the Veteran had a one 
year history of low back and left lower extremity pain and that 
he had numbness of the plantar aspect of both feet as well, 
thought secondary to tarsal tunnel syndrome.  Physical 
examination demonstrated no trigger points, negative straight leg 
raise, normal pinprick sensation both lower extremities, strength 
5/5 both lower extremities, and knee and ankle jerks 1/4 
bilaterally, no Babinski.  MRI was normal.  Assessment included 
tarsal tunnel syndrome.  

In October 2003 the Veteran reported occasional numbness in feet 
and daily tingling in legs.  The Veteran also reported, "Tarsal 
tunnel in both feet, a real problem after walking long distances 
or running.  Also after standing for long periods.  Fort Hood 
Texas, '97, diagnosed at BAMC."  

Despite the January 1997 impression and June 1998 assessment of 
tarsal tunnel syndrome, the Board cannot conclude a "chronic" 
condition was incurred during service.  Treatment for a disorder 
in service cannot be considered treatment for a chronic disorder 
unless there is some indication that a chronic disorder exists.   
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.   

In this case, there is no more recent diagnosis of tarsal tunnel 
syndrome of record.  Electromyography needle examination and 
nerve conduction study in February 2002 showed moderately 
abnormal study because of increased insertional activities, 
positive sharp waves, and complex repetitive discharges 
illustrated from the mid lower lumbar sacral paraspinal regions 
more prominent on the left side.  The neurologist noted that 
these findings were suggestive of chronic localized lumbar sacral 
radiculopathy probably due to underlying degenerative disc 
disease.  There was no evidence of acute radiculopathy, 
peripheral neuropathy or entrapment neuropathy in the lower 
extremities or myopathy.  

On the clinical examination in October 2003 the Veteran's feet 
were evaluated as normal.  On the Reports of Medical History 
completed by the Veteran in conjunction with his November 2000 
and examination, the Veteran denied past or current foot trouble.

At the November 2004 VA examination, the Veteran reported that in 
1987, the medial dorsal portion of his feet became painful when 
marching.  

At the April 2009 VA examination, the Veteran reported 
burning/tingling pain, weakness, swelling, and lack of endurance 
and precipitating factors such as standing greater than four 
hours and walking on hard surfaces.  The Veteran reported 
fracturing bilateral 5th toes while on active duty.  The examiner 
noted that the Veteran used orthotic inserts.  Physical 
examination demonstrated normal feet with subjective pain with 
palpation and with ambulation.  X-rays demonstrated normal right 
foot and a spur formation of dorsal aspect of calcaneus of the 
left foot. 

The Board acknowledges the Veteran's assertions that he has right 
foot pain.  However, the alleged disorder, pain, is actually just 
reported symptomatology.  Without a recognized injury or disease 
entity, VA is not authorized to award compensation for reported 
symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) 
(Service connection is awarded for "a particular injury or 
disease resulting in disability..."); see also Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.)  

In the absence of competent evidence which suggests that the 
Veteran's right foot pain constitutes a current chronic 
disability, the Board has no basis on which to consider the 
Veteran's right foot pain as more than a medical finding or 
symptom.  The Veteran's own assertions to the contrary do not 
constitute competent medical evidence in support of his claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Absent a showing of a current chronic right foot disability which 
could be related to service, entitlement to service connection 
for right foot pain must be denied.

With respect to the Veteran's left foot, the appellant clearly 
has a current left foot calcaneal spur.  

When a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology.  Such evidence is 
lacking here.  

At the November 2004 VA examination, the Veteran reported that in 
1987, the medial (top) dorsal portion of his feet became painful 
when marching.  The Veteran reported pain with walking and 
climbing stairs.  In his notice of disagreement, the Veteran 
noted that he was always an athlete, that sports and running came 
very easy to him, but that he now had difficulty climbing stairs, 
running, walking long distances, being on his feet for long 
periods and that he experiences a severe tingling, burning and 
stinging sensation in bottom of his feet and that the longer he 
is on his feet the worse it hurts, particularly at the end of the 
day.  Although the Board notes that the Veteran has complained of 
pain in the Achilles tendon (above the heel), he has not 
specifically complained of pain in his heel.  At the February 
2006 VA examination, the Veteran reported that he was on his feet 
a lot teaching.  At the April 2009 VA examination, the Veteran 
reported left foot pain of entire foot and in fact reported pain 
with palpation to entire foot.  

In light of the lack of continuity of left heel pain, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

The remaining question, therefore, is whether there is medical 
evidence of a relationship between the current left calcaneal 
spur and the Veteran's military service.  However, no medical 
professional has ever related this condition to the appellant's 
military service.  The April 2009 VA examiner opined that, after 
a review of the claims file, the current foot diagnosis, left 
calcaneal spur, was less likely than not related to symptoms of 
foot condition documented during active duty service.

Thus, the record is absent current evidence of bilateral tarsal 
tunnel syndrome, in-service incurrence of left foot calcaneal 
spur, and medical evidence of a nexus between service and 
currently diagnosed left foot calcaneal spur. 

Although the Veteran contends that he suffers from bilateral 
tarsal tunnel syndrome that is related to his service, as a 
layman he is not competent to offer opinions on medical diagnosis 
or causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
Board concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for bilateral foot disability, 
including tarsal tunnel syndrome, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


